Exhibit 99.1 GlobalSCAPE, Inc. Consolidated Statements of Operations and Comprehensive Income (in thousands, except per share amounts) For the Year Ended December 31, As Previously As Reported Reclassification Corrected Operating Revenues: Software licenses $ $ $ Maintenance and support Professional services Other Total revenues Operating Expenses: Cost of revenues Selling, general and administrative Research and development ) TappIn intangible asset impairment and earnout liability elimination - - ) Depreciation and amortization Total operating expenses Income (loss) from operations Other income (expense): Interest expense ) ) ) Interest income 63 63 62 Total other income (expense) Income (loss) before income taxes Provision for income taxes ) Net income (loss) $ $ $ Comprehensive income (loss) $ $ $ Net income (loss) per common share - basic $ $ $ Net income (loss) per common share - diluted $ $ $ Weighted average shares outstanding: Basic Diluted
